Citation Nr: 1708976	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  16-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for residuals of a left knee injury, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to June 1978.

By way of procedural history, in a January 1980 decision, the Board denied service connection for residuals of a left knee injury based on the lack of a current disability.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reopened the claim and confirmed and continued the denial of service connection for residuals of a left knee injury.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Below, the Board reopens the previously denied service connection claim for left knee disability.  The reopened left knee claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The January 1980 Board decision denying entitlement to service connection for residuals of a left knee injury is final; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

2.  The additional evidence received since the January 1980 Board decision documents new left knee diagnoses, which relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim; thus the evidence is new and material.




CONCLUSIONS OF LAW

1.  The January 1980 Board decision denying service connection for residuals of a left knee injury is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  The criteria for reopening service connection for residuals of a left knee injury have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening below the claim of entitlement to service connection for residuals of a left knee injury herein, the Veteran's claim is substantiated to that extent, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Veteran is seeking to reopen his claim of entitlement to service connection for residuals of a left knee injury.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision. 38 C.F.R. § 20.1104 (2016). Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100.

Here, in the January 1980 decision, the Board denied service connection for residuals of a left knee injury.  While the evidence showed an in-service injury involving the left knee, it did not demonstrate a current disability.  The Veteran did not appeal the case to the Court.  Consequently, the decision of the Board became final.  See 38 U.S.C.A. §§ 7104, 7266; 38 C.F.R. §§ 20.1100, 20.1104.

Here, the Veteran submitted his application to have the previously denied claim reopened in November 2014.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

At the time of the January 1980 Board decision, the record included service treatment records (STRs), military personnel records, and private treatment records.  The evidence of record in January 1980 established that the Veteran went to "jump school" and completed the airborne (parachutist) course in 1967, and tore the medial cartilage of the left knee in 1967 during a jump.

The pertinent evidence obtained since the January 1980 Board decision consists of VA and private treatment records.  Specifically, VA treatment records reflect diagnoses of osteoarthritis of the left knee, as well as a left knee medial meniscus tear.  As such, without addressing the merits of this evidence, the Board finds that the new evidence addresses the issue of a current left knee disability.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Therefore, the Board finds that this evidence is both "new," as it has not previously been considered by VA, and "material," as it 
relates to the unestablished element of a current disability, and raises a reasonable possibility of substantiating the claim.  For these reasons, the petition to reopen is granted.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals of a left knee injury is reopened and, to this extent only, the appeal is granted.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

As stated above, the Veteran's VA treatment records reflect diagnoses of osteoarthritis and medial meniscal tear of the left knee.

Additionally, military personnel records reflect that the Veteran was a parachutist who sustained a left knee meniscal tear during a jump in 1967.  His STRs reflect diagnoses of a medial meniscal tear, as well as osteochondritis dessicans, during service.

In light of the current left knee diagnoses and in-service injury of the left knee, the Veteran should be provided a VA examination in order to determine whether any current left knee disability is related to service.  He has not yet been afforded such an examination.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any outstanding VA medical records, provide the Veteran with a VA examination to determine the nature and etiology of his current left knee disability, to include medial meniscus tear and osteoarthritis.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's military occupation specialist (MOS) as a parachutist and receipt of a Senior Parachutist's Badge, as reflected in his military personnel records.

*September 1967 STRs reflecting hospitalization due to a left knee injury, x-ray of the left knee, and impression of osteochondritis dessicans.

*July 1977 STRs reflecting complaints and treatments of left knee pain.

*October 2014 private treatment records reflecting complaints and treatment of the left knee.

*August 2014 to November 2014 VA treatment records reflecting complaints of left knee pain, August 2014 x-rays and diagnosis of osteoarthritis, September 2014 magnetic resonance imaging (MRI), and November 2014 MRI.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Indicate all left knee diagnoses currently shown.

b)  Provide an opinion as to whether the Veteran's current left knee disability had its onset during active service or is otherwise related to it.  

In doing so, specifically discuss the Veteran's MOS, as well as the in-service left knee injuries, complaints, treatments/ diagnoses and parachute jumps.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  

3.  Then readjudicate the issue of entitlement to service connection for residuals of a left knee injury.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and give him an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


